United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 15-0737
Issued: August 3, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On February 16, 2015 appellant, through counsel, filed an appeal of a November 25,
2014 decision of the Office of Workers’ Compensation Programs (OWCP), in claim number
xxxxxx096. By that decision an OWCP hearing representative affirmed OWCP’s February 26,
2014 decision denying her claim for disability beginning October 19, 2013.1 The appeal was
docketed as 15-737.
In the November 25, 2014 decision, an OWCP hearing representative referred to a report
completed by Dr. Charles May, a family practitioner, in claim number xxxxxx601, and indicated
that he saw appellant for bilateral injuries to both knees on September 26, 2013 and related her
complaints and physical findings to an injury on February 25, 2009.2 The hearing representative
questioned why Dr. May had issued reports implicating both the July 2013 incident and the 2009
injury as the cause of appellant’s condition. She also directed that the claimant’s knee injury
cases be combined or that the appropriate documents be placed in the instant claim. Claim
number xxxxxx601 is not in the record before the Board.
1

OWCP accepted that appellant, a letter carrier sustained a contusion and strain to the right knee and right elbow
in the performance of duty on July 16, 2013.
2

The report is not in the record before the Board.

The Board has duly considered the matter and concludes that the case is not in posture for
a decision. OWCP procedures provide that cases should be doubled when a new injury is
reported for an employee who previously filed an injury claim for a similar condition and further
indicates that the cases should be doubled as soon as the need to do so becomes apparent.3 As
the hearing representative referenced appellant’s knee claim in claim number xxxxxx601, the
Board concludes that OWCP should have doubled the case files in accordance with its
procedures. As the record before the Board does not contain evidence from the claim number
xxxxxx601 referenced by the hearing representative, the Board is unable to properly address and
adjudicate the matter. On remand, OWCP should combine the present case record, claim
number xxxxxx096, with claim number xxxxxx601. After combining these two case records, it
should consider the evidence contained in the combined case record and, following any
necessary further development, issue an appropriate merit decision on the issue of whether
appellant is entitled to compensation for disability beginning October 19, 2013.
IT IS HEREBY ORDERED THAT the November 25, 2014 decision of the Office of
Workers’ Compensation Programs be set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: August 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Doubling Case Files, Chapter 2.400.8(c)(1)
(February 2000); see T.M., Docket Nos. 09-1090 & 09-2226 (issued March 8, 2010).

2

